DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
1.        This Office Action is in response to amendment filed: 8/26/2021.
           Claims 1-2, 5, 7, 9-19, and 21-22 are still pending.
            Claims 3-4, 6, 8 and 20 have been canceled.             Claim 21-22 are newly added.
             Claims 1, 16 and 21 are independent claims.

                                                    Response to Arguments
2.        Applicant’s arguments, see pages 8-10 in the submitted Remarks, filed 8/26/2021, with respect to the rejection(s) of claim(s) 1 and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.            
                   
                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 103
4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.     Claims 1-2, 10-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US Pub. 2017/0358986; hereinafter “Jiang”, previous recitation) in view of Yawata et al. (US Pub. 2015/0293151; hereinafter “Yawata”, new citation).
         Regarding claim 1, Jiang discloses, in Fig. 1, a current supply device, comprising:           a digital communication bus (104);
          an output terminal (a shared output note 116a); and
          a group of power supplies (102a-102b) connected in parallel between the multiplexed digital bus (104) and the output terminal (116a),
            wherein the group of power supplies are controlled via the multiplexed digital bus such that a combined output current of the group of power supplies is applied to the output terminal (at least in paragraph [0015] describes “The output of each power module is coupled to a common output node, and the combination of the plurality of power modules thereby forms a multiphase power supply with output phase current sharing and active droop control”, or paragraph [0021] describes “the plurality of power modules 102a-102n generate a single, output voltage signal, Vo, on the shared output node 116a-116n and across the output resistor 124 to circuit ground”).
          Jiang discloses a communication bus for communicating between power modules 1-n,  Jiang does not explicitly specifying that the communication bus 104 having a function of multiplexing.            Yawata discloses, in Figs. 1-5, a measurement apparatus (100) comprising a multiplexed bus (110) implemented with time-division multiplexing (see paragraphs [0029-31, and 39]) for communicating between instrumentation modules (122, 124, 126, and 128).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the power supply system of Jiang by having the communication bus implemented with time-division multiplexing as taught by Yawata for purpose of using fewer bus  lines which saves space and cost, also providing greater flexibility and efficiency, by dynamically allocating more time periods to the signals that need more of the bandwidth, while reducing the time periods to those signals that do not need it.
         Regarding claim 2, Jiang and Yawata disclose the current supply device according to claim 1, Jiang further teaches wherein each of the group of power supplies is a source measure unit (SMU) (118a-118b).
         Regarding claim 10, Jiang and Yawata disclose the current supply device according to claim 1, wherein the output terminal is a first output terminal (116a of Jiang) and the group of power supplies is a first group of power supplies, and the current supply device further comprises:
a shared note 116n of Jiang); and a second group of power supplies (102n-1-102n of Jiang) connected in parallel between the multiplexed digital bus (the bus 104 of Jiang implemented in view of Yawata) and the second output terminal (116n of Jiang), wherein each of the second group of power supplies is controllable via the multiplexed digital bus (the bus 104 of Jiang implemented in view of Yawata) such that a combined output current is applied to the second output terminal (see Fig. 1 of Jiang).
         Regarding claim 11, Jiang and Yawata disclose the current supply device according to claim 10, wherein the first and second groups of power supplies (102n-1-102n of Jiang) are included in a set of available power supplies connected to the multiplexed digital bus (the bus 104 of Jiang implemented in view of Yawata), and wherein designation of the first group of power supplies among the set of available power supplies is controlled via the multiplexed digital bus, and designation of the first group of power supplies among the set of available power supplies is controlled via the multiplexed digital bus (see [0019] of Jiang).
         Regarding claim 13, Jiang and Yawata disclose the current supply device according to claim 1, wherein the multiplexed digital bus is a time-division multiplexed (TDM) digital bus (110, see [0029] of Yawata).
         Regarding claim 14, Jiang and Yawata disclose the current supply device according to claim 1, wherein the output terminal is an output of a programmable switching array (see [0020] and Fig. 1 of Jiang).
         Regarding claim 15, Jiang and Yawata disclose the current supply device according to claim 1, wherein a functional block of at least two power supplies of the group of power supplies are located on a same FPGA (Field Programmable Gate Array) platform or ASIC (Application Specific Integrated Circuits) platform (see [0037, 0054] and claim 15 of Jiang).
Regarding claim 16, Jiang discloses, in Fig. 1, a test system comprising:
          a programmable switching array (a plurality of switches (transistors 108a-108n and 110a-110n form an array with one end connected to Vin and another end connected to the circuit ground) including input terminals (U-Gates and L-Gates), output terminals (112a-112n), and an array of programmable switches configured for selectively connecting any one of the input terminals to any one of output terminals (at least in paragraph [0020] describes “the digital controller 106a can be a suitable microcontroller or microprocessor that implements program code (e.g., firmware) to communicate data to and from one or more of the other power modules 102b-102n, and also output control data to switch a pair of power transistors 108a, 110a); and
          a current supply device comprising a multiplexed digital bus (104) and a plurality of a power supplies (102a-102n) connected in parallel between the digital communication bus  (104) and the input terminals of the programmable switching array (see Fig. 1).
          Jiang discloses a communication bus for communicating between power modules 1-n,  Jiang does not explicitly specifying that the communication bus 104 having a function of multiplexing.            Yawata discloses, in Figs. 1-5, a measurement apparatus (100) comprising a multiplexed bus (110) implemented with time-division multiplexing (see paragraphs [0029-31, and 39]) for communicating between instrumentation modules (122, 124, 126, and 128).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the power supply system of Jiang by having the communication bus implemented with time-division multiplexing as taught by Yawata for purpose of using fewer bus  lines which saves space and cost, also providing greater flexibility 
         Regarding claim 17, Jiang and Yawata disclose the test system of claim 16, wherein plurality of power supplies are source measurement units (114a-114b, 118a-118b of Jiang).
         Regarding claim 18, Jiang and Yawata disclose the test system of claim 17, wherein the source measurement units comprise a master source measurement unit and at least one slave source measurement unit that generate respective output currents that are combined by the programmable switching array, and the at least one slave source management unit is controlled based on feedback information received from the master source management unit via the multiplexed digital bus (see at least in [0019] and Fig. 1 of Jiang).
         Regarding claim 19, Jiang and Yawata disclose the test system of claim 18, where the feedback information is indicative of a feedback voltage of the master source management unit or a feedback current of the master source management unit (see at least in [0019] and Fig. 1 of Jiang).

6.     Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Yawata and further in view of Chheda et al. (US Pub. 20050008146; hereinafter “Chheda”).
         Regarding claim 12, Jiang and Yawata disclose the current supply device according to claim 11, except for specifying that wherein adding and removing power supplies from among the available set of power supplies to the first and second groups is controlled via the multiplexed digital bus.

          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the power supply system of Jiang and Yawata adding and removing power supplies from among the available set of power supplies to the first and second groups is controlled via the multiplexed digital bus as taught by Chheda for purpose of meeting the system design and specification requirement.

Allowable Subject Matter
7.      Claims 5, 7, 9 and 21-22 are allowed over the prior arts of record.
         The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 21, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “A current supply device, comprising:….the group of power supplies is controlled via the multiplexed digital bus such that a combined output current of the group of power supplies is applied to the output terminal, and the at least one slave power supply is controlled based on feedback information; the master power supply is responsive to commands received on the multiplexed bus to operate in a voltage source mode, and the at least one slave power supply is responsive to commands received on the multiplexed bus to operate in a current source mode; and the feedback information is indicative of a feedback current of the master power supply. ” in combination with all other elements as claimed in claim 21. 
claim(s) 5, 7, 9 and 22, the claims are allowed as they further limit allowed claim 21.

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Chheda (U.S Pub. 2005/0008146) discloses apparatus and method for real-time power distribution management (see specification for more details).



Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
12/24/2021